Order entered March 18, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00223-CR

                      ROBERT SAMUEL VEAL, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-80509-2019

                                       ORDER

      Before the Court is the State’s March 16, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the brief

received that same day filed as of the date of this order.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE